DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that the claims are considered eligible subject matter.  Even if the claims could be interpreted as an abstract idea, the claims provide evidence of a practical application, i.e. watermarking.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 88 and 13 recite the limitation "the appearance" in lines 4-5, 3-4 and 6-7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the text content” and the code” in lines 4 and 5, “respectively.  It is unclear as to which content and code the applicant is referring to, since multiple “text content”s and “code”s are claimed previously.
Claims 8, 10 and 18 recite the limitation "the effect" in line 8, 7 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication NO. 20170329943 (Choi et al).
Regarding claim 1, Choi et al discloses a method comprising: selecting a sequence of text characters to form a watermark, i.e. a user ID (page 21, paragraph 239); representing at least one text character of the sequence of text characters by a code by converting the ID through a symmetric encryption algorithm (page 21, paragraph 239) which, when inserted into text content, does not affect the appearance of the text content (page 20, paragraph 228); and embedding the code which represents the at least one text character of the watermark into the text content (page 21, paragraphs 240-241) so that the code enables identification of the at least one text   
Regarding claim 3, Choi et al discloses representing at least one text character of the sequence of text characters by a code comprises representing a plurality of text characters by a corresponding plurality of codes, since the full user ID is encoded (page 21, paragraph 238-241) which, when inserted into text content, does not affect the appearance of the text content (page 20, paragraph 228); and embedding the code into the text content further comprises embedding the plurality of codes into the text content by distributing the plurality codes within the text content (page 21, paragraph 241) so as to make detection of the watermark more difficult (page 21, paragraphs 233-237).  
Regarding claim 4, Choi et al discloses embedding the code into the text content further comprises embedding a first code representing a first text character of the sequence of text characters into the text content at a first location, where the starting position begins embedding of the first letter (page 21, paragraph 235), and embedding a second code representing a second text character of the sequence of text characters into the text content at a second location different from the first location, the location in which the second letter is embedded after the first location, since the whole ID is applied (page 21, paragraphs 239,240).  
Regarding claim 5, Choi et al discloses embedding the code comprises embedding the code multiple times into the text content (page 16, paragraph 194).
Regarding claim 6, Choi et al discloses the sequence of text characters conveys user identification information, i.e. user ID (page 21, paragraph 239).  
Regarding claim 7, Choi et al discloses the sequence of text characters is a sequence of distinct text characters, text characters that form a user id (page 21, paragraph 239).  
Regarding claim 8, Choi et al discloses the watermark formed using the sequence of text characters is a first watermark (page 16, paragraph 193), the method further comprising: selecting one or more control characters to form a second watermark (page 26, paragraph 318, 320), wherein the one or more control characters affects the appearance of the text content since it is overlaid on the document/ text and is visible (page 26, paragraph 320, 324); embedding the one or more control characters of the second watermark into the text content (page 27, paragraph 325); and changing the text content to counteract the effect of the embedded one or more control characters such as by replacing spaces of text and image, by adjusting font angle of text (page 27, paragraph 325).  
Regarding claim 9, Choi et al discloses the one or more control characters of the second watermark is embedded into the text content (page 26, paragraph 320) based on a rule configured to identify sensitive information in the text content, the rule of identifying sensitive information in the text content, i.e. the date or user ID, device information of the text content (page 26, paragraph 319).  
Claim 13 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 13.  Claim 13 distinguishes from claim 1 only in that claim 13 is a system with a memory and processors in communication with the memory configured to carry out the method of claim 1.  Choi et al teaches further this feature, i.e. (page 7, paragraph 111).
Claims 14 and 16 are rejected for the same reasons as claims 4 and 7, respectively.  Thus, the arguments analogous to that presented above for claims 14 and 16 are equally applicable to claims 4 and 7.  Claims 4 and 7 distinguish from claims 14 and 16 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Regarding claim 15, Choi et al discloses to embed the code into the text content further comprises embed the code into the text content multiple times at different locations in the text content (page 16, paragraph 194).  
Regarding claim 17, Choi et al discloses the sequence of text characters conveys a name (page 16, paragraph 194).  
Claim 18 is rejected for the same reasons as claim 8.  Thus, the arguments analogous to that presented above for claim 8 are equally applicable to claim 18.  Claim 18 distinguishes from claim 8 only in that claim 18 distinguishes the control characters, when inserted into the text content, affects the appearance, and the change of the text content is such that the text content appears as intended when displayed.  Choi et al teaches further this feature: the control characters, when inserted into the text content, affects the appearance (page 26, paragraph 319), and the change of the text content is such that the text content appears as intended when displayed, since the result is displayed as the intended result after the processing page 27, paragraph 325.  
Claim 19 is rejected for the same reasons as claim 11.  Thus, the arguments analogous to that presented above for claim 11 are equally applicable to claim 19.  Claim 19 distinguishes from claim 11 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Regarding claim 20, Choi et al discloses the code representing the at least one text character of the sequence of text characters is embedded into the text content (page 21, paragraph 240-241) based on a rule configured to identify sensitive information in the text content, i.e. user id (page 21, paragraph 239).
Regarding claim 10, Choi et al discloses a method comprising: selecting one or more control characters to form a watermark (page 26, paragraphs 318, 320), wherein the one or more control characters, when inserted into text content, affects the appearance of the text content since it is overlaid on the document/ text and is visible (page 26, paragraph 320, 324); embedding the one or more control characters of the watermark into the text content (page 27, paragraph 325); and changing the text content to counteract the effect of the embedded one or more control characters such that the text content appears as intended when displayed, such as by replacing spaces of text and image, or by adjusting font angle of text (page 27, paragraph 325), the text content appearing as intended as seen in fig. 36.
Claim 11 is rejected for the same reasons as claim 9.  Thus, the arguments analogous to that presented above for claim 9 are equally applicable to claim 11.  Claim 11 distinguishes from claim 9 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Regarding claim 12, Choi et al discloses the one or more control characters of the watermark is embedded into the text content multiple times, i.e. fig. 36a, “1”, “0”, “2” embedded multiple times).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al, as applied to claim 1 above, and further in view of U.S. Patent NO. 8073915 (Nandy).
Regarding claim 2, Choi et al discloses all of the claimed elements as set forth above and incorporated herein by reference.
Choi et al does not disclose expressly the code includes Unicode encodings. 
Nandy discloses the code for watermarking includes Unicode encodings (col. 9, lines 27-28).
Choi et al and Nandy are combinable because they are from the same field of endeavor, i.e. watermarking.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use Unicode encodings.
The suggestion/motivation for doing so would have been to provide a more robust, user friendly method by using an established coding technique.
Therefore, it would have been obvious to combine Choi et al with the Unicode of Nandy to obtain the invention as specified in claim 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        10/4/2021